DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
	Amendment


This action is in response to the Amendment filed on 9/29/2022.
Claims 20-23, 25, 26, 28-30 and 32-42 are pending.
Response to Arguments
Applicant's arguments with respect to claims 20-23, 25, 26, 28-30, 32-42 have been considered but are moot in view of the new grounds of rejection.
Rejections under Post-AIA  35 U.S.C. § 103 - Kaemmerer (U.S. Publ. App. No. 2010/0114206) and Subramanian (U.S. Publ. App. No. 2015/0217121), in view of Hoyme (U.S. Publ. App. No. 2014/0058468). Application Number: 16/818,161 

Docket No.: 115.0253USC2Independent claims 20, 34 and 37 have been amended. Applicant submits Hoyme fails to teach or suggest a user interface screen receiving biometric authentication data from a user as required by amended claim 20 and to teach or suggest a user interface having a fingerprint scanner capable of receiving fingerprint data from a user as required by amended claim 34.Page 9 of 13ResponseApplication Number: 16/818,161Docket No.: 115.0253USC2 Further applicant submits Hoyme fails to teach or suggest a user interface having a camera scanner capable of recording an image of a portion of a user as required by amended claim 37.
Upon further search and consideration in view of the newly added amendments and arguments, the claims are now rejected as discussed in the current office action below. Docket No.: 1 15.0253USC2 
Double Patenting 

	The double patenting rejections have been maintained since the newly added limitations are well known in the art as discussed above and would have been obvious.
New Claims 

New claims 40-42 have been addressed in the current office action as discussed below.
Claim Objections



Claim 1 is objected to because of the following informalities: Claim 1 recites inter alia “wherein the biometric authentication data is selected from the group consisting of the user's EKG data, EEG data, EMG data, impedance data, and fingerprint information.” It is suggested to recite the word before using acronyms such as EKG, EEG, EMG. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22 and 28 -29 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant recites part of a human, i.e. "… a first electrode contacting skin of the wrist of the user” (Claim 22, lines 2-3, claim 28 lines 3-4) "…a second electrode contacting the user…” (Claim 22, line 3, claim 28 line 4). Thus, these claims include a human within the scope and are non-statutory. 
            A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "adapted to be contact" when referring to the location of the first and second electrode in relation to a skin of the user or the user.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23, 25, 26, 28-30, 32, 33 and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20, lines 5, 10,11 and 18, 19 recite that the user interface comprises a screen and the user interacts with the user interface screen to provide biometric authentication data and the biometric authentication data is elected from a group consisting of the user’s EKG data, EEG data, EMG data, impedance data and fingerprint information. Upon review of the specification’s including the cited support in the remarks filed on9/29/2022, the examiner was unable to find how the user’s EKG, EEG and EMG data was obtained from the screen of the user interface. Upon review of Figure 1 of the originally filed specifications (e.g. [0034], [0040] of the originally filed specifications of the instant application), there is no support for the user interface that comprises a screen collecting the user’s EKG, EEG, EMG and impedance data instead the specifications recite that the biometric data such as EKG, EEG, EMG and impedance data is collected by the authentication interface 176 (e.g. [0040]).
 Claim 37 recites that the method comprises a step of receiving from a camera simultaneously to receiving the instruction from the user to defer the impending shock the biometric authentication data. The originally filed specifications do not provide support for the limitation that the biometric authentication data from the camera is received simultaneously to the instruction to defer the shock. The dependent claims inherit the deficiency.
Claim 41 recites “wherein the user interface screen comprises a mechanical sensor, wherein the mechanical sensor receives the biometric authentication data from the user, wherein the biometric authentication data is one of the user's heartbeat and blood flow.  The originally filed specifications do not provide support for the limitation that the “user interface screen” comprises a mechanical sensor and that the biometric authentication data collected by the mechanical sensor on the user interface screen is one of the user's heartbeat and blood flow. The specifications state that the authentication interface 176 collects biometric data such as heartbeat not the screen of user interface 171 (e.g. [0040], [0041] of the originally filed specifications). 
Claim 42 recites “the user interface screen comprises a chemical sensor, wherein the chemical sensor receives further biometric authentication data from the user, wherein the further biometric authentication data is one of the user's DNA, tissue, saliva, blood, sweat, and tears.” The originally filed specifications do not provide support for the limitation that the “user interface screen” comprises a chemical sensor and that the biometric authentication data collected by the chemical sensor on the user interface screen is one of the user's DNA, tissue, saliva, blood, sweat, and tears. The specifications state that the authentication interface 176 collects biometric data such of the user's DNA, tissue, saliva, blood, sweat, and tears not the screen of the user interface 171 (e.g. [0040], [0041] of the originally filed specifications). 
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
















Claims 20, 21, 23, 24, 30-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian”- PREVIOUSLY CITED) and Saigh et al (U.S. Patent Application Publication Number: US 2013/0183924 A1, hereinafter “Saigh”) OR Rhee et al (U.S. Patent Application Publication Number: US 2015/0338978 A1, hereinafter “Rhee”).
Regarding claims 20, 23, 30, 34 and 36, Kaemmerer teaches a shock deferral system (e.g. 40 Figs 1, 2 and 5) comprising: 
a defibrillator configured to send user physiological measure, communicate a notification of an impending shock and deliver shock therapy (e.g. 10 Figs 1, 2, 5 [0024],[0045], i.e. therapy module may produce defibrillation stimulus)
a bi-directional communication device (i.e. transceiver, e.g. 200 Fig 5, [0044],[0046]) configured to receive a wireless notification of an impending shock (e.g. 104 Fig 3,4,[0030], [0047], i.e. output device 204 is configured to alert the patient that the therapy from the IMD is impending) from the implanted defibrillator and configured to wirelessly send an instruction to defer the impending shock to the implanted defibrillator (e.g. [0048] i.e. patient may override therapy from the IMD); 
a user interface comprising a screen (e.g. [0047] i.e. output device comprises a screen capable of communicating information to the patient) configured to: 
provide the notification of the impending shock (e.g. 40, 204 [0024],[0046],[0047 i.e. the output device includes a screen), 
receive the instruction to defer the impending shock from a user, wherein the user touches the user interface to provide the instruction to defer (e.g. 40, 204 [0006],[0048], the input device includes a touch sensitive display that the patient must use to override the therapy) and instruct the bi-directional communication device to send the instruction to defer, for a deferral time, the impending shock upon receipt of the instruction to defer the impending shock  (e.g. [0016] i.e. the therapy modification indication may override or modify the impending therapy and cause IMD 10 to modify the therapy for at least a predetermined period of time) 
wherein the shock deferral system is wearable by, manually holdable by, pocketable by the user, or a combination of these (e.g. 40 Fig 2, [0016], [0048]).
Kaemmerer does teach that the user interface comprises a screen (e.g. 40, 204 [0024],[0047,[0048]]) and they also teach that the patient interface device 40 and IMD 10 may apply unique identifiers to signals sent that cause only an associated device to recognize and respond to the signals (e.g. [0049], i.e. considered as authentication identifiers). Kaemmerer does not specifically teach that the alert is displayed on the screen and Kaemmeerer also does not teach that the user interface screen is configured to receive biometric authentication data from the user using a fingerprint sensor wherein the user interacts with the user interface screen to provide biometric authentication data wherein the biometric authentication data is selected from a group consisting of the user’s EKG data, EEG data, EMG data, impedance data and fingerprint information. 
Subramanian teaches a wearable defibrillator that communicates with a wrist worn device and provide alerts in visual form (e.g. [0014], [0016],[0098]). Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to include features such as a visual alerting system in the wrist worn device of Kaemmerer as taught by Subramanian in order to provide the predictable results of improving safety of the system. 
 Saigh teaches a mobile device comprising a display screen and teaches that a user scans their fingerprints on the display screen to make a digital fingerprint file which is sent to the server for storage and cross verification. The fingerprint and biometric identification might help to reduce or prevent false alarms (e.g. [0066]) and further teaches that if authentication fails access to the next program that allows an alert to be sent is not granted (e.g. [0070]). Therefore they teach a user interface screen comprising a fingerprint sensor configured to receive biometric authentication data from the user wherein the user interacts with the user interface screen to provide biometric authentication data such as fingerprint information. 
Rhee is another teaching of a mobile terminal (e.g. 100 Fig.1) comprising a display screen (e.g. 151 Fig 1) with biometric authentication. Rhee teaches that a finger scanner sensor may be installed in the display screen (e.g. [0128]) and therefore they teach a user interface screen comprising a fingerprint sensor that is configured to receive biometric authentication data from the user wherein the user interacts with the user interface screen to provide biometric authentication data such as fingerprint information. 
Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to include a fingerprint scanner in the display screen of the user interface of Kaemmerer in view of Subramanian for the user to input biometric authentication data such as fingerprint information before allowing the user access to the next algorithm as taught by Saigh OR Rhee in order to provide the predictable results of improving safety of the system by preventing access to the deferral algorithm by mistake. 

















Regarding claim 21, Kaemmerer in view of Subramanian and Saigh OR Rhee teaches the invention as claimed and further Kaemmerer teaches a wrist strap configured to secure the bi-directional communication device and the user interface to a wrist of the user (e.g. 40 Fig 2 shows that the bidirectional communication device 40 is a wrist worn device comprising a wrist strap).  
Regarding claim 32, Kaemmerer in view of Subramanian and Saigh OR Rhee teaches the invention as claimed and further Kaemmerer teaches the bi-directional communication device is a radio (e.g. [0044]).  
Regarding claim 33, Kaemmerer in view of Subramanian and Saigh OR Rhee teaches the invention as claimed and further Kaemmerer teaches that the bi-directional communication device is configured to relay one or more physiological measurements sensed by the defibrillator to the user interface (i.e. patient interface device e.g. [0024]-[0026], [0050]).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Saigh et al (U.S. Patent Application Publication Number: US 2013/0183924 A1, hereinafter “Saigh”) OR Rhee et al (U.S. Patent Application Publication Number: US 2015/0338978 A1, hereinafter “Rhee”) and  further in view of Saxena et al  (U.S. Patent Application Publication Number: US 2012/0044069 A1, hereinafter “Saxena” - PREVIOUSLY CITED). 




 Regarding claim 25, Kaemmerer in view of Subramanian and Saigh OR Rhee teaches the invention as claimed and Kaemmerer further teaches that the defibrillator interface unit comprises the bi-directional communication device and a wrist strap configured to secure the defibrillator interface unit to a wrist of the user (e.g. 40 Fig 2 shows that the bidirectional communication device 40 is a wrist worn device comprising a wrist strap). They do not specifically teach a smart phone comprising the user interface. 
Saxena teaches a system that comprises an arm mounted sensor that communicates information with a wrist mounted transponder (e.g. 103 Figs 1-3). They also teach that due to size and weight constraints, the arm-mounted data collection band 101 and the wrist-mounted transponder 103 have limited user interface capabilities, and are generally not suitable for data entry, and they teach a mobile device that has suitable or even extensive data entry capabilities, e.g., a keyboard or other entry device and a screen or other GUI device (e.g. [0019]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Kaemmerer in view of Subramanian and Saigh OR Rhee to include a mobile device such as a smart phone with a keyboard and GUI for data entry as taught by Saxena in order to provide the predictable results of allowing easier data entry and a more user friendly system.






















Regarding claim 26, Kaemmerer in view of Subramanian and Saigh OR Rhee  and Saxena teaches the invention as claimed and they teach the authentication interface as claimed as discussed above, they do not specifically teach that the smart phone comprises a fingerprint sensor, wherein the fingerprint sensor receives the biometric authentication data when the user touches the user interface screen with a finger to provide the instruction to defer, wherein the biometric authentication data comprises fingerprint data.
Saigh teaches a mobile device comprising a display screen and teaches that a user scans their fingerprints on the display screen to make a digital fingerprint file which is sent to the server for storage and cross verification. The fingerprint and biometric identification might help to reduce or prevent false alarms (e.g. [0066]) and further teaches that if authentication fails access to the next program that allows an alert to be sent is not granted (e.g. [0070]). Therefore they teach a smart phone comprising a fingerprint sensor, wherein the fingerprint sensor receives the biometric authentication data when the user touches the user interface screen with a finger to provide the instruction to defer, wherein the biometric authentication data comprises fingerprint data.
Rhee is another teaching of a mobile terminal (e.g. 100 Fig.1) comprising a display screen (e.g. 151 Fig 1) with biometric authentication. Rhee teaches that a finger scanner sensor may be installed in the display screen (e.g. [0128]) and therefore they teach a smart phone comprising a fingerprint sensor, wherein the fingerprint sensor receives the biometric authentication data when the user touches the user interface screen with a finger to provide the instruction to defer, wherein the biometric authentication data comprises fingerprint data.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include features such as a finger print sensor in the smartphone screen of Kaemmerer in view of Subramanian and Saigh or Rhee and Saxena in order to provide the predictable results of improving safety and providing authorization to only select users. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Saigh et al (U.S. Patent Application Publication Number: US 2013/0183924 A1, hereinafter “Saigh”) OR Rhee et al (U.S. Patent Application Publication Number: US 2015/0338978 A1, hereinafter “Rhee”) and  Saxena et al  (U.S. Patent Application Publication Number: US 2012/0044069 A1, hereinafter “Saxena” - PREVIOUSLY CITED) and further in view of Brockway et al (U.S. Patent Application Publication Number: 2009/0062671 A1).
Regarding claim 40, Kaemmerer in view of Subramanian and Saigh OR Rhee and Saxena teaches the invention as claimed except for the bi-directional communication device being configured to receive physiological data from the defibrillator at set intervals every ten minutes or less.  Brockway teaches a system for bi-directional communication device (e.g. 22 Fig. 1) that passively uploads ECG events recording by an IMD 20 every 10 minutes (e.g. [0074],[0089] an and therefore they teach a bidirectional communication device  being configured to receive physiological data from the defibrillator at set intervals every ten minutes. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the bidirectional communication device of Kaemmerer in view of Subramanian and Saigh OR Rhee and Saxena to be configured to receive physiological data from the implantable device defibrillator at set intervals every ten minutes as taught by Brockway in order to provide the predictable results of improving battery life of the implantable device. Furthermore Kaemmerer in view of Subramanian and Saigh OR Rhee and Saxena and further in view of Brockway discloses the claimed invention but does not disclose expressly the set intervals  are less than 10 minutes. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Kaemmerer in view of Subramanian and Saigh OR Rhee and Saxena and further in view of Brockway with theset intervqls as less than 10 minutes, because Applicant has not disclosed that  a time interval of less than 10 miuntes provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with time intervals at 10 minutes as taught by Kaemmerer in view of Subramanian and Saigh OR Rhee and Saxena and further in view of Brockway, because it provides a prolonged battery life and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kaemmerer in view of Subramanian and Saigh OR Rhee and Saxena and further in view of Brockway.


Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Saigh et al (U.S. Patent Application Publication Number: US 2013/0183924 A1, hereinafter “Saigh”) OR Rhee et al (U.S. Patent Application Publication Number: US 2015/0338978 A1, hereinafter “Rhee”) and  further in view of Vincent (U.S. Patent Application Publication Number: US 2017/0124371 A1, hereinafter “Vincent” - PREVIOUSLY CITED).
Regarding claims 22 and 28, Kaemmerer in view of Subramanian and Saigh OR Rhee teaches the invention as claimed but they do not specifically teach the user interface comprising an impedance sensor comprising a first electrode contacting skin of the wrist of the user and a second electrode contacting the user when the user touches the user interface to provide the instruction to defer,Page 2 of 7Preliminary Amendment Serial Number: Filed herewithDocket No.: 115.0253USC2 (16-0044US03)wherein the user interface receives the biometric authentication data when the user touches the user interface to provide the instruction to defer, wherein the biometric authentication data is impedance at least partially through a body of the user.  
Vincent teaches a wearable device (e.g. Abstract) comprising a user interface with an impedance sensor that comprises a first electrode contacting skin of the wrist of the user and a second electrode contacting the user,Page 2 of 7Preliminary Amendment Serial Number: Filed herewith Docket No.: 115.0253USC2 (16-0044US03)wherein the user interface receives the biometric authentication data when the user touches the user interface to provide the instruction to defer, wherein the biometric authentication data is impedance at least partially through a body of the user (e.g. Fig. 3, [0041]-[0043]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the user interface in the system of Kaemmerer in view of Subramanian and Saigh OR Rhee to include an impedance sensor as taught by Vincent in order to provide the predictable results of improving the accuracy of the biometric authentication.



























Regarding claim 29, Kaemmerer in view of Subramanian and Saigh OR Rhee and Vincent teaches the invention as claimed and Kaemmerer further teaches that the shock deferral system is wearable on a wrist of the user to skin of the user (e.g. 40 Fig 2, [0016], [0048]).  
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Saigh et al (U.S. Patent Application Publication Number: US 2013/0183924 A1, hereinafter “Saigh”) OR Rhee et al (U.S. Patent Application Publication Number: US 2015/0338978 A1, hereinafter “Rhee”) and  further in view of Skrabal et al (U.S. Patent Application Publication Number: US 2015/0374256 A1, hereinafter “Skrabal”).
Regarding claim 41 (as best understood), Kaemmerer in view of Subramanian and Saigh OR Rhee and Vincent teaches the invention as claimed except for the user interface screen comprises a mechanical sensor, wherein the mechanical sensor receives the biometric authentication data from the user, wherein the biometric authentication data is one of the user's heartbeat and blood flow.  Skrabal teaches an ECG device and further teaches mechanical sensors to measure blood blow (e.g. 9, 9b Fig. 1 [0035]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the user interface screen of Kaemmerer in view of Subramanian and Saigh OR Rhee to include mechanical sensors to measure blood flow as taught by Skrabal in order to provide the predictable results of having a more user-specific and sensitive system.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Saigh et al (U.S. Patent Application Publication Number: US 2013/0183924 A1, hereinafter “Saigh”) OR Rhee et al (U.S. Patent Application Publication Number: US 2015/0338978 A1, hereinafter “Rhee”) and  further in view of Flautner et al (U.S. Patent Application Publication Number: US 2014/0372762 A1, hereinafter “Flautner”).
Regarding claim 42 (as best understood), Kaemmerer in view of Subramanian and Saigh OR Rhee teaches the invention as claimed except for the user interface screen comprising a chemical sensor, wherein the chemical sensor receives further biometric authentication data. Flautner teaches a body worn device such as a wristwatch comprising authentication circuitry (e.g. 26 Fig 4) that comprises a chemical sensor (i.e. chemical detector [0029]) to receive biometric data such as chemical characteristics of the user’s tissue (i.e. skin chemistry e.g. [0032],[0072]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify user interface screen of Kaemmerer in view of Subramanian and Saigh OR Rhee to further include a chemical sensor as taught by Flautner in order to provide the predictable results of having a more sensitive and user-specific sensor for authentication.
Claim 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Woods et al (U.S. Patent Application Publication Number: US 2014/0304773 A1, hereinafter “Woods”).
Regarding claim 37, Kaemmerer teaches a method (e.g. 40 Figs 1, 2 and 5) comprising: 
receiving a wireless notification of impending shock therapy  (i.e. transceiver, e.g. 200 Fig 5, [0044],[0046]) configured to receive a wireless notification of an impending shock (e.g. 104 Fig 3,4,[0030], [0047], i.e. output device 204 is configured to alert the patient that the therapy from the IMD is impending) from an implanted defibrillator (e.g. 10 Figs 1, 2, 5 [0024],[0045], i.e. therapy module may produce defibrillation stimulus) at a user interface, 
wherein the user interface is wearable by, manually holdable by, pocketable by the user, or a combination of these (e.g. 40 Fig 2, [0016], [0048]); 
Page 5 of 13ResponseApplication Number: 16/818,161 Docket No.: 115.0253USC2receiving an instruction from the user to defer the impending shock therapy through the user interface, wherein the user touches the user interface to provide the instruction to defer (e.g. [0048] i.e. patient may override therapy from the IMD); 
and sending the received instruction to the implanted defibrillator to defer, for a deferral time, the impending shock therapy (e.g. [0016] i.e. the therapy modification indication may override or modify the impending therapy and cause IMD 10 to modify the therapy for at least a predetermined period of time).
Kaemmerer does teach that the user interface comprises a screen (e.g. 40, 204 [0024],[0047,[0048]]) and they also teach that the patient interface device 40 and IMD 10 may apply unique identifiers to signals sent that cause only an associated device to recognize and respond to the signals (e.g. [0049], i.e. considered  as authentication identifiers). Kaemmerer does not specifically teach displaying the notification of the impending shock therapy on the user interface and Kaemmerer also does not teach that the user interface comprises a camera configured to record an image of a portion of a user containing biometric authentication data, and receiving from the camera, simultaneously to receiving the instruction from the user to defer the impending shock therapy, the biometric authentication data from the user; authenticating the user based on the biometric authentication data.
Subramanian teaches a wearable defibrillator that communicates with a wrist worn device and provide alerts in visual form (e.g. [0014], [0016],[0098]). Therefore it would have been obvious to a person having ordinary skill in the art before the filing date of the invention to include features such as a visual alerting system in the wrist worn device of Kaemmerer as taught by Subramanian in order to provide the predictable results of improving safety of the system. 
Further Woods teaches a mobile device that comprises a camera that is used to record an image of a portion of a user (i.e.  fingerprints or retinal scans) containing biometric authentication data, and receiving from the camera the biometric authentication data from the user; authenticating the user based on the biometric authentication data (e.g. [0052]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to further modify the user interface in the system of Kaemmerer in view of Subramanian to include a camera for recording biometric authentication data as taught by Woods in order to provide the predictable results of improving safety of the device by limiting access to only specific registered users.







Regarding claim 39, Kaemmerer in view of Subramanian and Woods teaches the invention as claimed and Kaemmerer further teaches sending the received instruction to the implanted defibrillator is through radio frequency (e.g. [0044]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kaemmerer et al (U.S. Patent Application Publication Number: US 2010/0114206 A1, hereinafter “Kaemmerer” - APPLICANT CITED) in view of Subramanian et al (U.S. Patent Application Publication Number: US 2015/0217121 A1, hereinafter “Subramanian” - PREVIOUSLY CITED) and Woods et al (U.S. Patent Application Publication Number: US 2014/0304773 A1, hereinafter “Woods”) and  further in view of Lane et al (U.S. Patent Application Publication Number: US 2009/0275805 A1, hereinafter “Lane” - APPLICANT CITED).
Regarding claim 38, Kaemmerer in view of Subramanian and Woods teaches the invention as claimed except for the method further comprising entering a training mode comprising soliciting a user for authentication data absent a notification of impending shock therapy. Lane teaches that it is well known to have medical devices set up to have training modes that can be actuated by an RFID fob that can be used for authentication (e.g. [0134]). Therefore it would have been in it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Kaemmerer in view of Subramanian and Woods to have a training mode comprising soliciting a user for authentication data absent a notification of impending shock therapy in order to provide the predictable results of using the same device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23, 25, 26, 28-30, 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10149981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to systems and a method for shock deferral comprising: a bi-directional communication device configured to receive a wireless notification of an impending shock from an implanted defibrillator and configured to wirelessly send an instruction to defer the impending shock to the implanted defibrillator; a user interface configured to: display the notification of the impending shock, receive the instruction to defer the impending shock from a user, wherein the user touches the user interface to provide the instruction to defer, receive biometric authentication data from the user, authenticate the user based on the biometric authentication data, and instruct the bi-directional communication device to send the instruction to defer, for a deferral time, the impending shock upon authentication and receipt of the instruction to defer the impending shock, wherein the shock deferral system is wearable by, manually holdable by, pocketable by the user, or a combination of these which is similar to the claims of U.S. Patent No. 10149981 B2 which is also directed to systems and a method for shock deferral comprising: a bi-directional communication device configured to receive a notification of an impending shock from a defibrillator and configured to send an instruction to defer the impending shock to the defibrillator;  an authentication interface configured to receive authentication data from a user; a user instruction interface configured to receive the instruction to defer the impending shock from the user;  and an authentication device configured to authenticate the user based on the authentication data and instruct the bi-directional communication device to send the instruction to defer a shock upon authentication and receipt of the instruction to defer the shock, wherein the shock deferral unit is portable by an ambulatory patient, and wherein the authentication interface is configured to receive authentication data from a user and the user instruction interface is configured to send the instruction to defer shock within a 60-second time period.  Further the newly added limitations of the current application are obvious over the claims of U.S. Patent No. 10149981 B2 in view of the art discussed above. 
Additionally some of the dependent claims of the current application are similar to the dependent claims of U.S. Patent No. 10149981 B2.
Claims 20-23, 25, 26, 28-30, 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10149981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to systems and a method for shock deferral comprising: a bi-directional communication device configured to receive a wireless notification of an impending shock from an implanted defibrillator and configured to wirelessly send an instruction to defer the impending shock to the implanted defibrillator; a user interface configured to: display the notification of the impending shock, receive the instruction to defer the impending shock from a user, wherein the user touches the user interface to provide the instruction to defer, receive biometric authentication data from the user, authenticate the user based on the biometric authentication data, and instruct the bi-directional communication device to send the instruction to defer, for a deferral time, the impending shock upon authentication and receipt of the instruction to defer the impending shock, wherein the shock deferral system is wearable by, manually holdable by, pocketable by the user, or a combination of these. Which is similar to the claims of U.S. Patent No.10589113 B2 which are also directed to systems and a method for shock deferral comprising inter alia a defibrillator configured to sense patient physiological measures, communicate a notification of impending shock, and deliver shock therapy;  and a bi-directional communication device configured to receive a notification of impending shock from the defibrillator and configured to send an instruction to defer the impending shock to the defibrillator; an authentication interface configured to receive authentication data from a user;  a user instruction interface configured to receive the instruction to defer the impending shock from the user;  and an authentication device configured to receive the authentication data from the authentication interface, and authenticate the user based on the authentication data;  wherein the defibrillator is configured to defer, for a deferral time, the impending shock upon authentication by the authentication device and receipt of the instruction to defer the shock, wherein the authentication interface and the user instruction interface are portable by an ambulatory patient. Further the newly added limitations of the current application are obvious over the claims of U.S. Patent No. 10149981 B2 in view of the art discussed above. 
	Additionally some of the dependent claims of the current application are similar to the dependent claims of U.S. Patent No.10589113 B2.
While no prior art rejection is provided for claim 35, it is not indicated as allowable due to the double patenting rejections discussed above.Application Number: 16/818,161Page 11 of 11
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792